DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/702,671 filed on 7/03/2019. Claims 1-5 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. JP2018-231951, filed on 12/11/2018.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the protruding portions and the cutouts in claim 3 must be shown or the feature(s) canceled from the claim(s) Something similar to figures 3a and 3b only with the second pushing member as shown in figure 7.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caumartin et al. (2020/0149596 A1) (hereinafter “Caumartin”).
Regarding claim 1, Caumartin discloses a clutch device (fig. 1), comprising: 
a clutch housing  including a cylindrical portion (e.g. 206) and
a bottom (e.g. 209) extending inward in a radial direction from one end of the cylindrical portion;
a multiple disc clutch (e.g. 200) including a plurality of clutch plates ( e.g. 201 and 202, see para 173) accommodated in the cylindrical portion (see para 207);
a receiving member (e.g. 203) attached to an open end of the clutch housing; and
a pressing member (e.g. 205) that moves in an axial direction (e.g. AR and AV) with respect to the clutch housing to press the multiple disc clutch from the bottom side toward the receiving member, 
wherein 
the pressing member includes an annular portion  (e.g. 2053) disposed radially inward of the bottom and
a plurality of protruding portions (e.g. 2051, see para 27 and 29) protruding in the radial direction from the annular portion, the annular portion being provided integrally with the protruding portions,
the bottom of the clutch housing includes a plurality of cutouts (e.g. 208, see para 27 and 29) that accommodate the protruding portions, and the protruding portions move in the axial direction within the cutouts to press the multiple disc clutch.
Regarding claim 3, Caumartin teaches the clutch device as modified according to claim 1 wherein the annular portion (e.g. 2053) is disposed radially inward of the bottom (e.g. 209) of the clutch housing, the protruding portions (e.g. 2051) protrude outward in the radial direction from the annular portion (e.g. 2053), and the cutouts are provided in an inner peripheral end of the bottom.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Caumartin et al. (2020/0149596 A1) (hereinafter “Caumartin”) in view of Baumann et al. (WO 2014/183757 A1)(hereinafter “Baumann”) .
Regarding claim 5, Caumartin teaches all the elements of the invention of the clutch device as modified according to claim 1 except the pressing member includes a plurality of plate members stacked in the axial direction.
Baumann teaches a similar clutch device wherein a pressure plate (e.g. 5/6/7, fig. 14) in the form of thinner stacked steel plates such as fins or the like, a plurality of axially side by side mounted on steel discs. (see para 56, line 413)

As modified, the pressing member would have a plurality of plate members stacked in the axial direction.

Allowable Subject Matter
Claims 2 and 4 are objected to as been dependent upon a rejection base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the rejection(s) under 35 U.S.C 112 (b) or 35 U.S.C 112 (pr-AiA), 2nd paragraph, set forth in this office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not disclose or render obvious the annular portion is disposed radially outward of the bottom of the clutch housing, and the cutouts are provided in an outer peripheral end of the bottom and an end on the bottom side of the cylindrical portion, in combination with the other elements required by the claim.
For example, prior art of record Onishi et al. (US 2006/0090643 A1) discloses a radially outward piston (e.g. 18) for an automatic transmission includes a cylindrical wall portion provided by a first piston portion (e.g. 46) radially outward of the clutch drum and a bottom wall portion provided by a second piston member (e.g. 48) wherein the second piston member has a plurality of engaging protrusions which radially outwardly protrude and which are 
Further, it would not have been obvious to have modified Caumartin to include radially outward piston as taught by Onishi, as this feature is best understood.
Regarding claim 4, the prior art does not disclose or render obvious the pressing member has a flat plate shape, in combination with the other elements required by the claim.
For example, prior art of record Hoppe (WO 2017/012618 A1) teaches a similar clutch device wherein a pressure plate (e.g. 24, fig. 2) has a flat plate shape and includes the annular portion and the protruding portions provided such that a thickness of the annular portion and a thickness of each of the protruding portions are equal to each other and the annular portion and the protruding portions constitute an integral unit. (see para 3, 4 and para 8, line 81)
Further, it would not have been obvious to have modified Caumartin to include flat plate as taught by Hoppe, as this feature is best understood.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Fujita et al. (EP 1288517 A1) teaches a hydraulic clutch system comprises a clutch cylinder fixedly mounted on the transmission shaft, a first group of friction elements, the clutch cylinder in such a manner as to be slidable along an axis of the clutch, a pressure disk disposed opposite to the first group of friction elements, a spring for moving the pressure disk towards .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA PERVIN/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655